TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-01-00119-CR




                               Larry Lee Hodges, Appellant

                                              v.

                                The State of Texas, Appellee



     FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
           NO. 51,484, HONORABLE JOE CARROLL, JUDGE PRESIDING



PER CURIAM

              Appellant’s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a).

The appeal is dismissed.



Before Justices Kidd, B. A. Smith and Puryear

Dismissed on Appellant’s Motion

Filed: April 12, 2001

Do Not Publish